     Case 1:18-cv-01669-DAD-BAM Document 43 Filed 08/16/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KYREE BREEDLOVE,                                 Case No. 1:18-cv-01669-DAD-BAM (PC)
12                       Plaintiff,                    ORDER DISCHARGING ORDER TO SHOW
                                                       CAUSE WHY ACTION SHOULD NOT BE
13           v.                                        DISMISSED FOR FAILURE TO
                                                       PROSECUTE
14    FIGUEROA,                                        (ECF No. 41)
15                       Defendant.                    ORDER GRANTING PLAINTIFF’S
                                                       REQUEST FOR SECOND EXTENSION OF
16                                                     TIME TO RESPOND TO DEFENDANT’S
                                                       MOTION FOR SUMMARY JUDGMENT
17                                                     (ECF No. 42)
18                                                     THIRTY (30) DAY DEADLINE
19

20          Plaintiff Kyree Breedlove (“Plaintiff”) is a state prisoner proceeding pro se and in forma

21   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds against

22   Defendant Figueroa for excessive force in violation of the Eighth Amendment.

23          On April 30, 2021, Defendant filed a motion for summary judgment on the grounds that

24   (1) Plaintiff failed to exhaust his administrative remedies as to his Eighth Amendment claim; and

25   (2) Plaintiff’s Eighth Amendment claim against Defendant is barred by the favorable termination

26   rule. (ECF No. 37.) Following an extension of time, Plaintiff’s opposition was due on or before

27   July 12, 2021. (ECF No. 40.)

28   ///
                                                       1
     Case 1:18-cv-01669-DAD-BAM Document 43 Filed 08/16/21 Page 2 of 3


 1           After Plaintiff failed to file an opposition to the motion for summary judgment, on August

 2   2, 2021, the Court issued an order for Plaintiff to show cause within twenty-one days why this

 3   action should not be dismissed for failure to prosecute. (ECF No. 41.)

 4           Currently before the Court is Plaintiff’s “Motion Showing Cause and Seeking Further

 5   Extension,” filed August 13, 2021. (ECF No. 42.) Plaintiff states that on June 3, 2021,

 6   Defendant responded to Plaintiff’s request for a settlement in this case, but never said if they

 7   accepted or denied Plaintiff’s offer. Also, due to a new surge in COVID-19 cases, the facility

 8   where Plaintiff is housed has been under a modified program, making movement restrictive and

 9   hard due to a shortage of staff. Plaintiff requests a new deadline and argues that Defendant

10   waived time for an excess of 1 year with only COVID-19 as the cause. Plaintiff states that he is

11   still waiting to hear back from Defendant on the matter of settlement. (Id.)

12           Defendant has not yet had an opportunity to file a response, but the Court finds a response

13   is unnecessary. The motion is deemed submitted. Local Rule 230(l).

14           Having considered the moving papers, the Court finds that the modified program at

15   Plaintiff’s institution presents good cause to grant the requested extension. Fed. R. Civ. P. 6(b).

16   The Court finds that an extension of thirty days is appropriate under the circumstances, and

17   further finds that Defendant will not be prejudiced by the brief extension granted here.

18           However, Plaintiff is warned that waiting for a response from Defendant’s counsel

19   regarding his settlement offer is not good cause for a further extension of this deadline. Even

20   though he has offered to settle this case, Plaintiff is still obligated to file an opposition to
21   Defendant’s summary judgment motion, unless the Court orders otherwise. In addition, it is

22   Plaintiff’s responsibility to meet the deadlines in this action, or to request extensions of those

23   deadlines if he is unable to meet them.

24           Accordingly, IT IS HEREBY ORDERED as follows:

25       1. The August 2, 2021 order to show cause, (ECF No. 41), is DISCHARGED;

26       2. Plaintiff’s motion for extension of time, (ECF No. 42), is GRANTED;
27       3. Plaintiff’s opposition to Defendant’s motion for summary judgment is due within thirty

28           (30) days from the date of service of this order; and
                                                          2
     Case 1:18-cv-01669-DAD-BAM Document 43 Filed 08/16/21 Page 3 of 3


 1      4. Plaintiff’s failure to file an opposition in compliance with this order will result in

 2         dismissal of this action, with prejudice, for failure to prosecute.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    August 16, 2021                           /s/ Barbara   A. McAuliffe              _
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
